DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozawa et al. (US 2017/0373243).
With respect to claim 1, Ozawa et al. discloses a device (Fig 1) having a deformable surface (surface of transduction film 10), the device comprising: a compliant material member (item 12), the compliant material member having a volume; a plurality of electroactive polymer micro-particles (items 26) dispersed within the volume (Fig 1), wherein the plurality of electroactive polymer micro-particles is arranged to deform in response to an application of an electrical stimulus (Paragraph 49); one or more electrode arrangements (items 14 and 16), wherein each electrode arrangement is configured to apply the electrical stimulus to the plurality of electroactive polymer micro-particles (Fig 1, paragraph 49); and a controller circuit, wherein the controller circuit is arranged to control the one or more electrode arrangements such that the one or more electrode arrangements apply the electrical stimulus to the plurality of electroactive polymer micro-particles (Fig 1, paragraph 49), and wherein the electrical stimuli are stimulus is arranged to induce differing actuation responses in different regions of the compliant material member to thereby effect a shape change of the compliant material member (Paragraph 123, wherein an uneven distribution of piezoelectric particles inherently results in different actuation responses in different regions of the compliant material member).
With respect to claim 2, Ozawa et al. discloses the device as claimed in claim 1, wherein the electrical stimulus is arranged to induce the differing actuation responses in differing the different regions of the compliant material member based on one or more of differing electrical stimulus applied to the different regions of the compliant material member, differing densities of micro-particles in the different regions of the compliant material member, and/or differing shapes and/or sizes of micro-particles in the different regions of the compliant material member (Paragraph 123, wherein an uneven distribution of piezoelectric particles inherently results in different actuation responses in different regions of the compliant material member).
With respect to claim 3, Ozawa et al. discloses the device as claimed in claim 1, wherein the plurality of electroactive polymer micro-particles comprises a plurality of subsets of micro-particles, and wherein the electrical stimulus is arranged to induce differing actuation responses in different ones of the plurality of subsets of micro-particles (Paragraph 123, wherein an uneven distribution of piezoelectric particles inherently results in different actuation responses in subsets within the compliant material member).
With respect to claim 4, Ozawa et al. discloses the device as claimed in claim 1, wherein the plurality of electroactive polymer micro-particles is dispersed in at least two dimensions within the volume of the compliant material member (Fig 1).
With respect to claim 9, Ozawa et al. discloses the device as claimed in claim 1, wherein the plurality of electroactive polymer micro-particles comprises a first subset of micro-particles and a second subset of micro-particles, wherein the first subset of micro-particles has a first set of parameters, wherein the first set of parameters comprise comprises a first shape, a first size, and/or a first orientation in the volume, wherein the second subset of micro-particles has a second set of parameters, wherein the second set of parameters comprise comprises a second shape, a second size, and/or a second orientation in the volume, and wherein the first set of parameters is different from the second set of parameters (Paragraphs 122, 125, wherein the particles have a distribution of sizes and concentrations).
With respect to claim 11, Ozawa et al. discloses the device as claimed in claim 1, wherein a maximum size extension of each of the plurality of electroactive polymer micro-particles is between 0.1 and 3 micrometers (Paragraph 20).
With respect to claim 12, Ozawa et al. discloses the device as claimed in claim 1, wherein the plurality of electroactive polymer micro-particles and the compliant material member form a composite structure having a total volume, and wherein the plurality of electroactive polymer micro-particles constitutes between 1% and 70% of the total volume (Paragraph 125).
With respect to claim 17, With respect to claim 12, Ozawa et al. discloses the device as claimed in claim 1, wherein the plurality of electroactive polymer micro-particles has a density which varies throughout the volume of the compliant material member (Paragraph 123, wherein an uneven distribution of piezoelectric particles inherently results in different actuation responses in different regions of the compliant material member).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. in view of Pelrine et al. (US 2012/0169184).
With respect to claim 6, Ozawa et al. discloses the device as claimed in claim 1.
Ozawa et al. does not disclose an inflexible backing layer, wherein the compliant material member comprises a major surface, wherein the inflexible backing layer is coupled to the major surface, and wherein the inflexible backing layer is arranged to effect a bending of the compliant material member in response to the electrical stimulus.
Pelrine et al. teaches a piezoelectric device that includes an inflexible backing layer (item 132), wherein the compliant material member comprises a major surface, wherein the inflexible backing layer is coupled to the major surface (Figs 1E-1F), and wherein the inflexible backing layer is arranged to effect a bending of the compliant material member in response to the electrical stimulus (Figs 1E-1F).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the inflexible backing layer of Pelrine et al. with the piezoelectric device of Ozawa et al. for the benefit of providing improv ed structural support (Figs1E-1F, Paragraphs 87-88 of Pelrine et al.).
With respect to claim 7, Ozawa et al. discloses the device as claimed in claim 1.
Ozawa et al. does not disclose a flexible backing layer (item 283), wherein the compliant material member comprises a major surface, wherein the flexible backing layer is coupled to the major surface (Fig 2K), and wherein the flexible backing layer has an elasticity which varies across the major surface.
Pelrine et al. teaches a piezoelectric device that includes a flexible backing layer, wherein the compliant material member comprises a major surface, wherein the flexible backing layer is coupled to the major surface, and wherein the flexible backing layer has an elasticity which varies across the major surface (Fig 2K).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible backing layer of Pelrine et al. with the piezoelectric device of Ozawa et al. for the benefit of providing improv ed structural support (Fig 2K, Paragraph 114 of Pelrine et al.).
With respect to claim 8, Ozawa et al. discloses the device as claimed in claim 1.
Ozawa et al. does not disclose that each of the one or more electrode arrangements is independently operable to apply an electrical stimulus to a spatially distinct subset of the plurality of electroactive polymer micro-particles.
Pelrine et al. teaches a piezoelectric device that that each of the one or more electrode arrangements (items 4), wherein each of the plurality of electrode arrangements is independently operable to apply an electrical stimulus to a spatially distinct subset of the plurality of electroactive polymer micro-particles (Paragraph 136).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the plurality of electrodes of Pelrine et al. with the piezoelectric device of Ozawa et al. for the benefit of providing improved directional control of the compliant member (Paragraph 136 of Pelrine et al.).
With respect to claim 10, Ozawa et al. discloses the device as claimed in claim 1.
Ozawa et al. does not disclose that the compliant material member has a thickness which varies across at least one dimension of the compliant material member.
Pelrine et al. teaches a piezoelectric device in which the compliant material member has a thickness which varies across at least one dimension of the compliant material member (Fig 1C).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the variable thickness compliant member of Pelrine et al. with the piezoelectric device of Ozawa et al. for the benefit of improving the ability of the compliant member to bend using surface waves (Paragraph 64 of Pelrine et al.).
Allowable Subject Matter
Claims 5, 13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art does not disclose or suggest “wherein the plurality of electroactive polymer micro-particles has a density within the compliant material member which is homogenous throughout the volume of the compliant material member” in combination with the remaining elements of claim 5.
The prior art does not disclose or suggest “wherein the compliant material member comprises a first major surface and a second major surface, wherein the second major surface is opposite the first major surface, wherein the plurality of electroactive polymer micro-particles consists of a single row of spatially separated electroactive polymer micro-particles, and wherein each of the spatially separated electroactive polymer micro-particles extends between the first major surface and the second major surface” in combination with the remaining elements of claim 13.
The prior art does not disclose or suggest “wherein the shape change of the compliant material member is arranged to cause a non-uniform deformation profile across the deformable surface” in combination with the remaining elements of claim 16. 
The prior art does not disclose or suggest “wherein, the inflexible backing layer comprises a plurality of isolated sections positioned along the major surface, and wherein the plurality of isolated sections is arranged to induce uneven bending of the compliant material member in response to the electrical stimulus” in combination with the remaining elements of claim 18.
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Ozawa does not disclose a device in which the electrical stimulus is arranged to induce different actuation responses in different regions of the complaint material member. Applicant argues that the irregular arrangement of piezoelectric body particles would nor result in differing responses in different regions. However, the irregular distribution of piezoelectric particles throughout the piezoelectric layer would inherently result in greater responses in regions of higher concentrations of piezoelectric body particles and lesser responses in regions of lower concentrations of piezoelectric body particles.
Applicant also argues hat Ozawa does not disclose controlling any of the lower or upper thin film electrodes to apply the voltage to the electroacoustic film, and argues that Ozawa is therefore silent with respect to controlling of the lower or upper thin film electrodes. However, application of voltage to the electrodes is the basis of operation of the device. Application of voltage to the electrodes is how the device functions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837